Citation Nr: 1816420	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating in excess of 70 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).
 
In March 2017, the Veteran and his daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

In June 2017 the Board remanded this claim for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral hearing loss has been manifested by no worse than Level VIII hearing impairment in the right ear and Level XI hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.3, 4.3, 4.85, 4.86 Diagnostic Code 6100 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Governing Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Under the applicable criteria disability ratings are determined by an application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III.  Analysis 

The Veteran and his daughter have testified that the Veteran's hearing loss has worsened in the last few years.  The Veteran reports that his hearing loss is aggravating and he doesn't understand what his wife and others say.  See August 2017 VA audiological examination.  As a result, the Veteran contends that he is entitled to an increased rating for bilateral hearing loss, presently rated at 70 percent.   

The Veteran filed an application for compensation benefits in February 2010.  In a July 2010 rating decision the RO assigned a disability rating of 70 percent for bilateral hearing loss, effective February 25, 2010.

Upon an April 2010 QTC contract examination, the Veteran described symptoms of decreased hearing and difficulty understanding speech, especially in noisy environments.  The Veteran also reported decreased ability communicating in all environments, decreased ability communicating with the telephone, decreased quality of relationships with family and friends due to difficulty hearing and understanding speech, and decreased safety due to hearing loss.  Upon the April 2010 audiological examination, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
75
75
85
LEFT
55
70
90
105

The speech recognition scores on the Maryland CNC word list were 52 percent for the right ear, and 30 percent for the left ear.  The April 2010 QTC examiner diagnosed sloping to severe sensorineural hearing loss (SNHL) of the right ear, and moderate sloping to profound SNHL of the left ear.

The average puretone thresholds were 74 decibels for the right ear and 80 for the left ear.  As the audiometric findings show exceptional hearing impairment in both ears, the application of Table VI and Table VIA must be considered.  Applying Table VI, a numeric designation of VIII is obtained for the right ear.  A numeric designation of VI is obtained using Table VIA.  Applying the values for the left ear to Table VI, a numeric designation of XI is obtained.  A numeric designation of VII is obtained using Table VIA.  Table VII provides that a 70 percent rating is assignable for numeric designations of VIII and XI. 

Upon a March 2011 VA audiology consultation, the audiologist stated the Hearing Handicap Inventory for the Elderly-Screening Version (HHIES) is a valid and reliable measure of the self-perceived psycho-social impact of hearing problems on a patient's life.  The audiologist stated the Veteran's score of 40 was consistent with a severe subjective hearing handicap, and consistent with the Veteran's assessment results upon examination.  The March 2011 puretone threshold results are not currently associated with the evidentiary record, and the consultation note indicates speech recognition testing did not use the Maryland CNC word list.  However, the VA audiologist diagnosed SNHL of the right ear sloping to moderately severe, and SNHL of the left ear sloping to profound loss.

Upon the April 2011 QTC contract examination, the Veteran reported it was hard to understand words and hard to hear, and the examiner noted an overall functional impairment of not being able to understand speech.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
70
90
LEFT
50
70
85
105

The speech recognition scores on the Maryland CNC word list were 78 percent for the right ear, and 34 percent for the left ear.  The April 2011 QTC examiner diagnosed severe SNHL in both ears.  The examiner reported the functional loss from the Veteran's hearing loss included difficulties hearing and understanding speech, especially when noise is present; loss of ability to understand hearing over the telephone; loss of ability to hear alarming signals; and difficulties localizing sounds, which she stated is a safety hazard.  The examiner further stated the effects of the Veteran's hearing loss on his usual occupation and daily activities were difficulties hearing on the telephone, difficulties hearing and understanding speech, and difficulties hearing alarming signals.

The average puretone thresholds were 71 decibels for the right ear and 78 for the left ear.  As the audiometric findings show exceptional hearing impairment in the right ear, the application of Table VI and Table VIA must be considered.  Applying Table VI, a numeric designation of IV is obtained for the right ear.  A numeric designation of VI is obtained using Table VIA.  Applying the values for the left ear to Table VI, a numeric designation of XI is obtained.  Table VII provides that a 50 percent rating is assignable for numeric designations of VI and XI. 

Upon a July 2013 VA audiology visit, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
75
75
80
LEFT
65
75
90
105+

The speech recognition scores on the Maryland CNC word list were 54 percent for the right ear, and 48 percent for the left ear.  The VA audiologist stated the test results indicated bilateral severe SNHL, and noted the findings were minimally different from those obtained upon the March 2011 VA audiology consultation. 

The average puretone thresholds were 73 decibels for the right ear and 84 for the left ear.  As the audiometric findings show exceptional hearing impairment in both ears, the application of Table VI and Table VIA must be considered.  Applying Table VI, a numeric designation of VIII is obtained for the right ear.  A numeric designation of VI is obtained using Table VIA.  Applying the values for the left ear to Table VI, a numeric designation of IX is obtained.  A numeric designation of VIII is obtained using Table VIA.  Table VII provides that a 50 percent rating is assignable for numeric designations of VIII and IX. 

The Veteran's hearing was tested again upon a March 2017 VA audiology visit, as the Veteran reported a decrease in hearing and understanding and requested new hearing aids.  The puretone threshold results are not currently associated with the evidentiary record, and the treatment note indicates speech recognition testing did not use the Maryland CNC word list.  However, the March 2017 VA audiologist reported the Veteran's SNHL of the right ear is a mild loss at 250 Hertz sloping to a profound loss at 4000 and 8000 Hertz.  The Veteran's SNHL of the left ear was reported as a mild loss at 250 to 750 Hertz, sloping to a profound loss at 3000 to 8000 Hertz.  The audiologist further noted the Veteran's speech discrimination is poor in both ears, and his prognosis is poor.

Upon March 2017 private audiology testing conducted by audiologist R.T., puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
85
85
90
LEFT
70
85
105
120

The record does not indicate which word list was used for speech recognition testing.

Testing results from the March 2017 VA audiology visit and the March 2017 private audiology testing are inadequate for rating purposes, as they do not include speech recognition testing using the Maryland CNC word list.  See 38 C.F.R. § 4.85.  The March 2017 VA audiology note indicated the Veteran's speech recognition scores on the NU6 word list were as low as 28 percent in the right ear and 24 percent in the left ear.  


On the authorized audiological evaluation in August 2017, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
85
85
85
100
LEFT
85
100
CNT 
CNT

Testing in the left ear at some frequencies could not be performed because the Veteran's hearing loss exceeded the capabilities of the equipment.  The Veteran's speech discrimination score (Maryland CNC) could not be performed for the same reason.  The August 2017 VA audiological testing reflected a more severe hearing loss acuity in terms of decibels than had been indicated by prior audiological testing. 

The average puretone thresholds were 89 decibels for the right ear and 99 for the left ear.  As the audiometric findings show exceptional hearing impairment in both ears, Table VIA must be considered.  Because the Maryland CNC speech discrimination test was determined by the examiner not to be reliable for rating purposes, Table VI hearing loss values cannot be evaluated.  Applying Table VIA, a numeric designation of VIII is obtained for the right ear.  A numeric designation of X is obtained using Table VIA.  Table VII provides that a 60 percent rating is assignable for numeric designations of VIII and X. 

During all of the audiological tests complying with 38 C.F.R. § 4.85 present in the record, applying the Roman numeric designations for both ears to Table VII, the degree of hearing loss does not result in a rating 80 percent or higher for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

There are no other audiometric testing results for the remainder period.  The rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As a result, the objective audiometric testing results do not support an increased rating for the Veteran's service-connected bilateral loss.

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating for bilateral hearing loss in excess of 70 percent is denied.




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


